914 F.2d 258
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Dwight PURK, Plaintiff-Appellant,v.UNITED STATES of America, Liz Dwyer, IRS Agent, Joseph W.Budd, IRS Agent, Defendants-Appellees.
No. 90-3321.
United States Court of Appeals, Sixth Circuit.
Aug. 30, 1990.

1
Before RYAN and ALAN E. NORRIS, Circuit Judges, and WILHOIT, District Judge.*

ORDER

2
This pro se tax protestor appeals the district court's judgment dismissing his complaint for lack of subject matter jurisdiction.  He has filed a motion for leave to proceed in forma pauperis on appeal, a motion for the appointment of counsel and motions for miscellaneous relief.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  The panel unanimously agrees that oral argument is not necessary.  Fed.R.App.P. 34(a).


3
In a civil action filed against the United States and two agents of the Internal Revenue Service (IRS), Dwight Purk alleged that defendants used fraudulent procedures in their efforts to collect delinquent federal income taxes.  He alleged that the IRS agents sent inapplicable notice of levy forms to his employers who unwittingly complied with the demands of the Service.  Purk sought monetary relief including compensatory damages for personal injury, mental anguish and suffering.


4
Upon review we conclude that the district court properly dismissed the complaint.  Purk is barred from bringing a suit for damages under the Federal Tort Claims Act for injuries arising from the assessment or collection of taxes.  See 28 U.S.C. Sec. 2680(c).  To the extent Purk sought a return of monies collected, he failed to demonstrate that he met jurisdictional requirements.  See 26 U.S.C. Sec. 7422.


5
Claims against the revenue agents are barred by principles of res judicata and collateral estoppel.   See Montana v. United States, 440 U.S. 147, 153 (1979);  King v. South Cent. Bell Tel. & Tel. Co., 790 F.2d 524, 528 (6th Cir.1986).


6
Accordingly, the motion for leave to proceed in forma pauperis is granted, all other pending motions are denied and the district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Henry R. Wilhoit, Jr., U.S. District Judge for the Eastern District of Kentucky, sitting by designation